Per Curiam:
This was an appeal by Lewis and Pratt; but on an intimation that a joint appeal would not lie for several claims, the counsel for the appellants took a non pros as to Lewis, and proceeded as to Pratt only. His claim is for “labor and services performed as clerk and foreman of works at tunnel.” It is clear, under the authorities, that such a claim was not covered by the statute of 1872, nor that of 1883. McMillen v. First Nat. Bank, 1 W. N. C. 55; Allison v. Johnson, 92 Pa. 314.
Decree affirmed and appeal dismissed at the costs of the appellant.